DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.  Accordingly, Claims 1-15 are pending in this application.  Claims 13-15 were cancelled.  Claims 1, 5, and 9 are independent claims and have been amended.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 5, and 9.  Specifically, the prior art does not disclose: “the threshold is determined by a height of a “K”-th highest lower limit of the possible values of the expected degree of similarity at the threshold determination.
Li (PG Pub. No. 2006/0093208 A1) discloses k-nearest neighbors for similarity searching.  However, Li does not contemplate a “K-th highest lower limit of possible values of the expected degree of similarity at the threshold determination.”
Stork (WO2001039123 A1) discloses dynamic thresholding of segmented data sets and display of similarity values in a similarity range.  However, Stork does not contemplate a “K-th 
Dependent Claims 2-4, 6-8, and 10-12, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s Disclosure:
Dempsey (PG Pub. No. 2002/0147754 A1), which concerns vector difference measures for classifiers.
Bayardo (US Patent No. 8,032,507 B1), which concerns similarity-based searching.
Li (PG Pub. No. 2006/0093208 A1), which concerns k-nearest neighbors and open set recognition using transduction.
Stork (WO2001039123 A1), which concerns dynamic thresholding of segmented data sets and display of similarity values in a similarity range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161 

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161